Hines, J.
Under conflicting evidence the court did not err in granting’ an interlocutory injunction. The defendant was undertaking to dismantle a filling-station by removing from the premises upon which it was erected certain underground tanks which had been installed in 1921, and claimed the right to do so under a contract dated January 11, 1929, which did not refer to tanks *75already installed, but which contemplated. the installation oí tanks under said contract; and it not being made clear irom the evidence that the defendant was justified in dismantling this station under said contract, we can not hold as a matter of law that an injunction should have been denied. Tt does not appear that the judge failed to exercise his discretion in this matter.

■Judgment affirmed.


All the Justices concur.